813 F.2d 795
125 L.R.R.M. (BNA) 2635, 106 Lab.Cas.  P 12,246
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROGERS CLEANING CONTRACTORS, INC., and Its Alter Ego,Olmsted Cleaning Contractors, Inc., Respondents.
No. 86-5057.
United States Court of Appeals,Sixth Circuit.
Submitted Feb. 6, 1987.Decided March 16, 1987.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., John Elligers, Karen Cordry, Frederick Calatrello, Director Region 8, N.L.R.B., Anthony J. Celebrezze, Cleveland, Ohio, for petitioner.
Peter A. Hessler, David Hessler, John D. Kedzior, Wegman, Hessler and Vanderburg, Brecksville, Ohio, Keith A. Vanderburg, for respondents.
Before LIVELY, Chief Judge, and RYAN, Circuit Judge, and PORTER, District Judge.*
PER CURIAM.


1
This is a petition for enforcement of a decision of the National Labor Relations Board finding the respondents in violation of section 8(a)(1) of the National Labor Relations Act for unilaterally changing a work rule and terminating an employee for violating the newly-altered rule, for threatening the union steward with discharge because of her union activities and for refusing to employ two applicants following resumption of operations by the alter ego of their former employer.  The decision of the Board is found at 277 N.L.R.B. No. 53 (1985).


2
Although the respondent Olmsted Cleaning Contractors, Inc. filed exceptions to the decision of the Administrative Law Judge, it has made no arguments on the merits in this court.  Olmsted takes the position that the enforcement proceedings are moot because it has ceased operations.  This is no defense to the Board's petition for enforcement of its order and decision.


3
Upon consideration, enforcement is hereby granted.



*
 The Honorable David S. Porter, Senior Judge, United States District Court for the Southern District of Ohio, sitting by designation